Title: From James Madison to Alexander J. Dallas, 20 November 1805
From: Madison, James
To: Dallas, Alexander J.


          
            private & confidential
            Dear Sir
            Washington Nov. 20. 1805
          
          It is inferred from some indications that the Marquis d’Yrujo, has it in view to visit this place and even to pass the Winter with the Govt. The footing on which he stands, renders it improper to continue the diplomatic intercourse with him, and will make it necessary that he should not remain indefinitely in this Country in his public Character. It can hardly be supposed that he is left unapprized by his own Govt. of this state of the case. It is however possible that he may be under some illusion. At any rate it is not expedient for himself, nor wished by the President that any step should be taken by him, which might give him needless pain, or needless publicity to his personal situation. May I presume so far on your goodness, and your friendly relations to the family, as to request you to find some means, the more delicate the better, of conveying impressions that will put a stop to the intensions of the Marquis, if they be such as they have been understood to be. A line from you intimating the result of this request, for the liberty of which I put myself on your goodness, will further oblige Dear Sir, Yr. Obedt. hble servt.
          
            James Madison
          
        